Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Dependent claims 2, 9 & 16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2, 9 & 16 recite the limitation “wherein the plurality of symbols are rearranged by rotating the circle” in line 2 of these claims.  
Regarding claims 2, 9 & 16, these claims recite a limitation that is not supported by the instant application as originally filed.  The applicant failed to provide support (i.e., page(s), line(s), and drawing(s)) for the newly added claims..  Applicant is advised to clearly and concisely provide claim language that is consistent and correlates to the Specification and mindful not to improperly utilized language that is clearly not supported.
The Examiner respectfully requests the applicant to provide page(s), line (s) and figure(s) of the instant application that supports the limitation of the claim(s) and/or any supportive comment(s) to help clarify and resolve this issue(s).

This list of examples is not intended to be exhaustive.  The Examiner respectfully requests the applicant to review all claims and clarify the issues as listed above as well as any other issue(s) that are not listed.

Response to Amendment	
	Applicant has amended claims  1-5, 7-10 & 12-20 and cancelled claim 11. Amended claim 7 has overcome 112b rejection issued in the previous office action. !12b rejection for claim 7 has been withdrawn.
Response to Arguments
	The Applicant argues in the remarks (page 9-10) that cited arts does not teach “wherein the plurality of symbols are randomly rearranged on the touchscreen display device after each selection by the user”, as recited in claims 1, 7 & 15. The Examiner has reviewed the arguments  but found moot as Examiner has changed ground.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4, 6-9, 12,15-16 &18 are rejected under 35 USC 103 as being unpatentable over Won (US 20090172810) in view of Sheth (US 20090327114 ) 
Regarding claim 1, Won teaches a method comprising: in response to the determining, displaying, by the one or more processors on a touchscreen display device connected to the computing device, an entry wheel comprising a plurality of input symbols placed around a circumference of a circle; [0063] A graphical password that can be input by the user is displayed on the display 301 of the embedded equipment. The rotation direction 203 of the wheel is also displayed on the screen and the representative pictures 201 are displayed while drawing a virtual circle. The elemental pictures 202 associated with each representative picture are displayed at a center of the screen and the focus 205 is placed on the currently selected representative picture. The rotation direction 203 of the wheel is displayed depending on the direction in which the user turns the wheel,]
receiving, by the one or more processors, a predetermined number of characters of a password from the touchscreen display device based on symbols of the plurality that are sequentially selected by a user;  [0064-Reffering to FIG.4A…..window 204. In FIG. 4a, the user turns the wheel interface 302 counterclockwise to locate the focus 205 on the animal picture as the representative picture 201, and presses the left input key of the select button 303 to input the puppy picture as the password. In FIG. 4b, the user turns the wheel interface 302 clockwise to locate the focus 205 on the asterisk as the representative picture 201, and presses the up input key of the select button 303 to input the blue asterisk as the password. It is obvious form the teaching that user can select symbols sequentially )
determining, by the one or more processors, that the predetermined number of characters matches a previously stored password; [0068] The controller 114 controls the memory 113, the display 112, and the input unit 111 and determines whether a user-input password matches the registered (predetermined & stored) password 115. When one of the input keys of the select button 103 of the input unit 111 is pressed, the controller 114 recognizes that the elemental picture 202 corresponding to the input key (or a combination of the elemental picture 202 and the rotation direction 203) is input. When a series of elemental pictures (or a combination thereof) are input, the controller 114 determines whether the input elemental pictures match the stored graphical password for user authentication.]
Although Won teaches touchscreen display of symbols, he does not teach explicitly, however,  Sheth teaches wherein the plurality of symbols are randomly rearranged on the touchscreen display device after each selection by the user  [0030] The secure host system 100 may dynamically generate the verification interface 200 on a per transaction basis. In certain embodiments, the interactive components 202 of the verification interface 200 are displayed in a random arrangement. As such, that the elements that make up a PIN are not displayed in expected or predictable positions. Therefore the elements of a PIN cannot be easily discerned by simple observation of the consumer's interaction with the verification interface 200 or by interception of the coordinates generated by such interaction. As mentioned above, the verification application server 140 may be responsible for generating the verification interface 200 and the secured server 150 may be responsible for generating an algorithm, or a seed for an algorithm executed by the verification application server 140, for randomizing the interactive components 202. The randomization algorithm may be regenerated or re-seeded each time the verification interface 200 is invoked. The algorithm may also be designed to randomly rearrange the interactive components 202 of the verification interface 200 once per one transaction or after selection of each interactive component 202 until input of a PIN is complete. A key or seed used for randomizing the algorithm is stored in the secured server 150 for later use in determining the consumer's PIN based on the PIN data collected via the verification interface 200. 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Won with the disclosure of Sheth. The motivation or suggestion would have been to implement a system that will provide efficient techniques for transferring and verifying information over a network in a secure manner without requiring consumers to install special encryption hardware and/or software on their devices.. (para 0001-0004, Sheth )
Although Won and Sheth teach strong authentication, they do not teach explicitly, however, Chakra teaches determining, by one or more processors of a computing device, that the computing device is located in a public environment; [0021:In general….user device 102.  For example, dynamic lockout logic 104 can implement a less aggressive, less restrictive lockout policy if a location of user device 102 is identified as a home of the user and implement a more aggressive, more restrictive lockout policy if the location of user device 102 is identified as a public place, such as a restaurant or public transportation station.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Won and Sheth with the disclosure of Chakra. The motivation or suggestion would have been to implement a system that will provide a improved techniques for dynamically locking out the computing based on surrounding environment. (abstract & para 0001-0005, Chakra)  
Regarding claims 2, 9 & 16, Won teaches wherein the plurality of symbols are arranged around a circumference of a circle; wherein the plurality of symbols are rearranged by rotating the circle. [0062] A scheme by which the display 112 displays a changed graphic in response to an input from the wheel interface and the graphical password is input by the input unit 111 will now be described with reference to FIGS. 4a and 4b. [0063] A graphical password that can be input by the user is displayed on the display 301 of the embedded equipment. The rotation direction 203 of the wheel is also displayed on the screen and the representative pictures 201 are displayed while drawing a virtual circle. The elemental pictures 202 associated with each representative picture are displayed at a center of the screen and the focus 205 is placed on the currently selected representative picture. The rotation direction 203 of the wheel is displayed depending on the direction in which the user turns the wheel, and the focus 205 is placed on the representative picture 201 selected by the user turning the wheel. As the wheel rotates, the focus may move on the screen. On the contrary, the focus is stationary and the circle of the representative pictures may be rotated. The elemental pictures 202 for the representative picture 201 on which the focus is placed are also displayed on the screen. ]
 Regarding claims 4 & 18, Won teaches wherein the plurality of symbols are arranged around a circumference of a circle; wherein the plurality of symbols are rearranged by rotating the circle. [0062] A scheme by which the display 112 displays a changed graphic in response to an input from the wheel interface and the graphical password is input by the input unit 111 will now be described with reference to FIGS. 4a and 4b. [0063] A graphical password that can be input by the user is displayed on the display 301 of the embedded equipment. The rotation direction 203 of the wheel/circle is also displayed on the screen and the representative pictures 201 (placed equidistantly in a circular manner) are displayed while drawing a virtual circle. The elemental pictures 202 associated with each representative picture are displayed at a center of the screen and the focus 205 is placed on the currently selected representative picture. The rotation direction 203 of the wheel is displayed depending on the direction in which the user turns the wheel, and the focus 205 is placed on the representative picture 201 selected by the user turning the wheel. As the wheel rotates, the focus may move on the screen. On the contrary, the focus is stationary and the circle of the representative pictures may be rotated]. 
Regarding claim 6, although Won and Sheth teach strong authentication, they do not teach explicitly, however, Chakra teaches wherein determining that the computing device is located in the public environment comprises: receiving sensor data from one or more sensors of the computing device; [0021] In general, location finding module 106 and network interface module 108 operate to identify a location of user device 102 and/or location(s) of other computing device(s) (location of other people who owns/using/wearing these devices- it is obvious to a skilled person that knowing location of other devices will also allow knowing presence of other people- hence of public environment) in the surrounding environment (e.g., wearable device 130 and/or foreign devices 140). In some embodiments, location finding module 106 operates to identify the location of user device 102 using one or more techniques. For example, location finding module 106 can, in various embodiments: interface with one or a combination of geolocation technologies (e.g., satellite navigation, radio navigation, communication network navigation, etc.); employ one or a combination of position-finding techniques including received signal strength indication (RSSI), time-of-flight, multilateration (e.g., trilateration), and multi-angulation (e.g., triangulation); and/or utilize data and/or metadata embedded within a received signal to determine a location of user device 102.]
determining, based on the sensor data, a presence of a plurality of people near the computing device; and determining, based on the presence of the plurality of people near the computing device, that the computing device is located in the public environment.  [0021] In general, location finding module 106 and network interface module 108 operate to identify a location of user device 102 and/or location(s) of other computing device(s) (location of other people who owns/using/wearing these devices- it is obvious to a skilled person that knowing location of other devices will also allow knowing presence of other people- hence of public environment) in the surrounding environment (e.g., wearable device 130 and/or foreign devices 140). …... Additionally, in some embodiments, location finding module 106 can interface with one or more databases stored on user device 102 and/or an external computing device (e.g., one accessed via network 120) to associate a set of coordinates (e.g., latitude and longitude coordinates) with a named location (e.g., a structure, a park, a natural area, etc.). As described herein, in various embodiments dynamic lockout logic 104 can dynamically adjust a lockout policy based, at least in part, on the location of user device 102. For example, dynamic lockout logic 104 can implement a less aggressive, less restrictive lockout policy if a location of user device 102 is identified as a home of the user and implement a more aggressive, more restrictive lockout policy if the location of user device 102 is identified as a public place, such as a restaurant or public transportation station.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Won and Sheth with the disclosure of Chakra. The motivation or suggestion would have been to implement a system that will provide a improved techniques for dynamically locking out the computing based on surrounding environment. (abstract & para 0001-0005, Chakra)  
 Regarding claim 7, Won teaches wherein: the plurality of symbols are placed  equidistant around a  circumference of the circle. [ Fig 4a & 4b shows symbols are placed in almost equidistantly on the outer circle of the wheel interface].
Regarding claims 8 & 15, these claims are interpreted to be same as claim 1 and are rejected for the same reasons as set forth for claim 1 as Won also teaches last limitation of claims 8 & 15 [ Won teaches determining that the predetermined number of characters matches a previously stored password; and transitioning the computing device from a low power state to an active state. [0022] A first aspect of the present invention provides an apparatus for inputting a graphical password in an embedded system, the apparatus comprising: an input unit having a wheel interface and a select button; a display for displaying a graphic consisting of representative pictures and elemental pictures, and displaying a changed graphic in response to an input from the wheel interface; a memory for storing a graphical password of a user; and a controller for recognizing, when the select button is pressed, the graphic displayed on the display as a user-input graphical password, and determining whether the input graphical password matches the stored graphical password for user authentication. It is obvious to skilled person that with authentication system transition to active state from passive (low power) state.]
 Regarding claim 12, Won teaches a direction the circle is rotated  is either randomly selected; [0024] A third aspect of the present invention provides an apparatus for inputting a graphical password in an embedded system, the apparatus comprising: an input unit including a wheel interface rotatable (randomy) clockwise and counterclockwise. ] 
 
 Claims 3, 10 & 17 are rejected under 35 USC 103 as being unpatentable over Won in view of Sheth  and Chakra and Ford (20140157382 )
Regarding claims 3, 10 & 17, although Won, Sheth and Chakra teach graphic password (symbols) on wheel interface, they do not teach explicitly, however, Ford teaches displaying a geometric pattern comprising at least one of: a triangle linking three  symbols of the plurality of  symbols; or a rectangle linking fourt symbols of the plurality of input symbols.  [0067] It should be appreciated that while FIG. 12 shows the secret login rules including symbols arranged in rectangles, other examples can include columns, rows, diagonals, triangles, L-shapes, T-shapes, staircases, etc. For instance, the box 2 could be replaced by a triangle shape that encompasses three dots. In some embodiments, the security processor 512 may enable a user to select the shape used for the secret login rule. Alternatively, the shape may be selected by the security processor 512 based on the level of security selected by the user.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Won, Sheth and Chakra with the disclosure of Ford. The motivation or suggestion would have been to implement a system that will provide a improved techniques for secure account login that is not observable by malicious applications. (abstract & para 0002-0005, Ford)  

Claims 5, 13-14 & 19-20 are rejected under 35 USC 103 as being unpatentable over Won  in view of Sheth, Chakra and Varghese (US20090089869)
Regarding claims 5, 13 & 19, although Won, Sheth and Chakra teach  graphic password (symbols) on wheel interface, they do not teach explicitly, however, Varghese teaches wherein the plurality of  symbols comprises at least one of: a first plurality of numeric digits; a second plurality of alphabetic characters; or a third plurality of special characters. [0136] The GUIs illustrated in FIGS. 8 …… for all purposes. FIG. 8 illustrates a graphical wheel-based two-factor authentication interface for enabling authentication information entry using mouse click navigation for aligning alphanumeric and/or graphic symbols. FIG. 9 illustrates a graphical slider-based authentication interface for enabling authentication information entry using mouse click navigation for aligning alphanumeric and/or graphic symbols. It should be appreciated that the symbols and alphanumeric characters shown in FIGS. 8 and 9 are exemplary (i.e., other graphical symbols and images may be used to practice the invention).] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Won, Sheth and Chakra with the disclosure of Varghese. The motivation or suggestion would have been to implement a system that will provide improved techniques for hacker proof user authentication. (abstract & para 0002-0006, Varghese)  
Regarding claims 14 & 20,  although Won, Sheth and Chakra teach  graphic password (symbols) on wheel interface, they do not teach explicitly, however, Varghese teaches  wherein the operations further comprise: displaying, on the touchscreen display device, a second plurality of input symbols.  [0137] The wheel GUI 800 of FIG. 8 can be generated or stored by Authenticator 700 and comprises at least two concentric wheels 802 and 804 for encryption at the point of data entry. [0137] The wheel GUI 800 of FIG. 8 can be generated or stored by Authenticator 700 and comprises at least two concentric wheels 802 and 804 for encryption at the point of data entry. In order to enter the next element (or symbol/character) of the username field 810 or password field 812, a user guides reference points on the inner wheel 802 (e.g., via navigational mouse clicks on "right arrow" button 806 for counter-clockwise rotation or on "left arrow" button 808 for clockwise rotation) to the desired element on outer wheel 804. Reference points are selected by and known only to the user, making the image un-interpretable and/or indiscernible to outsiders, including various espionage software and "over-the-shoulder" spies.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Won, Sheth and Chakra with the disclosure of Varghese. The motivation or suggestion would have been to implement a system that will provide improved techniques for hacker proof user authentication. (abstract & para 0002-0006, Varghese)  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER A KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on M-F 8:00 am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/Primary Examiner, Art Unit 2497